Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated September 4, 2019. Claims 1-9 of the application are pending and have been examined.
Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 2017-190341 filed in Japan on September 29,2017  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

3.	Acknowledgment is made of the information disclosure statements filed on September 4, 2019 and October 21, 2020 together with copies of papers.  The papers have been considered.

Drawings

4.	The drawings submitted on March 29, 2019 are accepted.

Claim Objections

5.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

6.	Claim 6 is objected to because of the following informalities:  
Claim 6, Line 6, “read time of the procured part” should be “lead time of the procured part”.

Appropriate corrections are required.


Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.  

7.1	Claim 1 is directed to:
A part procurement system comprising a control device performing procurement of a part required by a customer, wherein

the control device extracts candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted, and outputs a signal for displaying the extracted candidate parts on a display device.

Step 1 analysis
Claim 1 is directed to a part procurement system comprising a control device performing procurement of a part required by a customer, wherein
to the control device, customer's requirements information about the procured part inputted via a data input device, and at least BOM information …, CAD information … and part compatibility information,  .. are inputted; and
the control device extracts candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information …, and outputs a signal for displaying the extracted candidate parts on a display device. Therefore, it belongs to the category of “machine” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information, which are stored in a file server, are inputted” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information,  which are stored in a file server, are inputted” limitation falls under the category of a mental process in that a person could input customer's requirements information about the procured part …, and input at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information,  which are stored in a file server.  
In claim 1, the process of “the control device extracts candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted, and outputs a signal for displaying the extracted candidate parts on a display device” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “the control device extracts candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part 
Accordingly the claims recite an abstract idea.
 
Step 2A Prong Two

The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a control device”, “a data input device”, “a file server and “a display device”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)).  Lastly, the additional processes of “customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information,  which are stored in a file server, are inputted”, and “outputs a signal for displaying the extracted candidate parts on a display device.” may be considered additional elements which represent extra-solution activities (see MPEP 2106.05(g).).  

Step 2B: 


7.2	Dependent claims 2-8, recite the abstract ideas of:
(claim 2) the control device extracts or re-arranges the candidate parts based on past order record information about parts similar to the part required by the customer or past order record information about parts ordered by the customer in the past, which are stored in the file server (a 
 (claim 3) the control device extracts a past trend list based on the past order record information about the parts similar to the part required by the customer or the past order record information about the parts ordered by the customer in the past, which are stored in the file server, and decides priority order of the candidate parts based on priority in the past trend list (a mental process in that a person could mentally extract a past trend list based on the past order record information about the parts similar to the part required by the customer or the past order record information about the parts ordered by the customer in the past, which are stored in the file server, and decide priority order of the candidate parts based on priority in the past trend list);
(claim 4) the control device performs plotting from the past trend list on a graph formed based on a desired priority to decide the priority (a mental process in that a person could mentally perform plotting from the past trend list on a graph formed based on a desired priority to decide the priority); 
(claim 5) the priority is selected from among a required price, a required delivery deadline and a quality for the procured part (a mental process in that a person could mentally select the priority from among a required price, a required delivery deadline and a quality for the procured part);
 (claim 6) the control device creates an usable candidate table from the BOM information, the CAD information and the part compatibility information that have been 
(claim 7) the control device creates a procured part compatibility table according to a classification of the procured part and creates the usable candidate table based on the procured part compatibility table (a mental process in that a person could mentally create a procured part compatibility table according to a classification of the procured part and create the usable candidate table based on the procured part compatibility table); 
(claim 8) the control device creates a procured part compatibility table according to a classification of the procured part and creates the usable candidate table based on the procured part compatibility table (a mental process in that a person could mentally create a procured part compatibility table according to a classification of the procured part and create the usable candidate table based on the procured part compatibility table).
 
These claims deal with ineligible abstract ideas (mental processes) and do not amount to significantly more than the abstract idea. When the elements are considered individually and 

7.3	Claim 9 is directed to:
A part procurement method for procuring a part required by a customer, the part procurement method comprising:
an input step of inputting customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, CAD information that is computer-aided design information and part compatibility information, which are stored in a file server;
a candidate part extraction step of extracting candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted at the input step; and
an output step of outputting a signal for displaying the candidate parts extracted at the candidate part extraction step on a display device.

Step 1 analysis
Claim 1 is directed to a part procurement method for procuring a part required by a customer, the part procurement method comprising:
an input step of inputting customer's requirements information about the procured part inputted via a data input device, and at least BOM information that is part table information, 
a candidate part extraction step of extracting candidate parts including candidates for the part required by the customer and alternatives for the part, based on the BOM information, the CAD information and the part compatibility information that have been inputted at the input step; and
an output step of outputting a signal for displaying the candidate parts extracted at the candidate part extraction step on a display device. Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Claim 9 comprises the same abstract limitations as claim 1 as described in Paragraph 7.1.  Therefore, it is rejected as containing only abstract ideas as claim 1. It is not patent eligible.
 
Claim Rejections - 35 USC § 103 - AIA 

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi, Konishi (Japanese Invention Application Publication JP 2017-102651 A, Published June 2017), in view of Yoshiyasu et al. (Japanese Patent  JP 2002092349 A Published March 2002), and further in view of Japanese Inventor 2 (Japanese Patent  JP 3873010 B2 Published January 2007). 

10.1	Katsuyoshi, Konishi teaches Parts procurement system.  Specifically, as per claim 1, Katsuyoshi, Konishi teaches a part procurement system comprising a control device performing procurement of a part required by a customer (Abstract, L1-2: a parts procurement system which operates along with a production control system to automatically order parts; L3-4: the parts procurement system is connected to a procurement source computer and a procurement destination computer over a communication network), wherein
to the control device (Abstract, L3-4: the parts procurement system is connected to a procurement source computer and a procurement destination computer over a communication network), customer's requirements information about the procured part inputted via a data input device (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; L8-9: receives an order instruction from the procurement source computer after transmitting the price of paras estimate information; Page 4, Para 4, L1-7: the order creation unit creates an order sheet for the parts procurement source to approve the order based on the 
the control device extracts alternatives for the part (Page 3, Para 3, L1-3: the substitute part database stores parts that are substitutes for the parts stored in the part inventory database), based on the BOM information that have been inputted (Page 5, Para 6, L11-13: the BOM data is recorded with part identification information, quantity and supplier code), and outputs a signal for displaying on a display device (Page 4, Para 4, L10-12: parts for which estimated prices of both the originally designated parts and alternative parts are displayed, only one of them can be selected in the ordering table; Page 6, Para 3, L12-13: when there are alternative parts, their part codes are displayed in the same frame and only one can be selected) the extracted candidate parts (Page 5, Para 2, L4-5: with respect to a part for which an alternative part is selected, order processing is performed only for the selected part; Page 6, Para 3, L15-18: the operator of the procurement computer confirms the estimated price and delivery date  from the order list and selects one if there are alternative parts and confirms the order).

Katsuyoshi, Konishi does not expressly teach CAD information that is computer-aided design information which is stored in a file server, is inputted. Yoshiyasu et al. teaches CAD information that is computer-aided design information which is stored in a file server, is inputted (Abstract, L2-3: ;the CAD data created by the CAD system includes the parts constituting the product, the quantity and the number of those parts;  L5-6: a CAD database storing CAD data for every part and selecting means to provide CAD data in response to a requirement; Page 1, Para 2, L1-3: the parts sales system provides CAD  data based on information provided through communication means; Para 3, L2-5: the parts sales system allows a purchaser to select and purchase a desired part; the parts information database and the CAD database store a plurality of parts information; a plurality of CAD data are stored). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katsuyoshi, Konishi with the teachings of Yoshiyasu et al. that included CAD information that is computer-aided design information which is stored in a file server, is inputted, because that would allow the CAD data of the part to be downloaded, once the specification of the part is determined; using the CAD data, the purchaser could conduct various studies on the CAD and then order the part (Page 5, Para 5, L1-4); and allow the purchaser to make various studies from the shape of the component once the CAD data of the component is downloaded to the terminal ( Page 10, Para 4, L4-6).. 
Katsuyoshi, Konishi and Yoshiyasu et al. do not expressly teach part compatibility information, which are stored in a file server, are inputted. Japanese Inventor 2 teaches part compatibility information, which are stored in a file server, are inputted (Page 1, Para 1, L1-3: a CAD  is used at the product design stage; the CAD data created by the CAD system includes the Katsuyoshi, Konishi and Yoshiyasu et al. with the teachings of Japanese Inventor 2 that included part compatibility information, which are stored in a file server, are inputted, because that would allow the evaluation result of the environmental load of the product to be reflected in the selection of the parts for manufacturing and for supporting reducing the environmental load (Page 2, Para 5, L5-8). 
Yoshiyasu et al. teaches the control device extracts candidate parts including candidates for the part required by the customer (Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order candidates; Page 6, Para 5, L1-2: storing the order candidate of the purchaser who has performed the download of the CAD data; Page 7, Para 9, L1: the order candidate database stores information on parts that are likely to be ordered), based on the CAD information (Abstract, L5-6: a CAD database storing CAD data for every part and selecting means to provide CAD data in response to a requirement; Page 1, Para 2, L1-3: the parts sales system provides CAD  data based on information provided through communication means; Para 3, L2-5: the parts sales system allows a purchaser to select and purchase a desired part; the parts information database and the CAD database store a plurality of parts information; a plurality of CAD data are stored). Japanese Inventor 2 teaches the control device extracts candidate parts based on the part compatibility information that have been inputted (Page 1, Para 1, L1-3: a CAD  is used at the product design stage; the CAD data created by the CAD system includes the parts 

Per claim 2: Yoshiyasu et al. teaches the control device extracts or re-arranges the candidate parts (Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order candidates; Page 6, Para 5, L1-2: storing the order candidate of the purchaser who has performed the download of the CAD data; Page 7, Para 9, L1: the order candidate database stores information on parts that are likely to be ordered) based on past order record information about parts similar to the part required by the customer or past order record information about parts ordered by the customer in the past (Page 3, Para 4, L1-3: in the parts sales system is provided an order history soring means storing the order  history of the purchaser and an order assist means providing an order history of the purchaser in response to a request; Para 5, L2: many purchaser re-purchase parts purchased in the past; L4-5: the order can be made with reference to the order history, so the purchaser can easily place an order). 
Katsuyoshi, Konishi teaches the control device extracts or re-arranges the candidate parts which are stored in the file server (Page 5, Para 2, L4-5: with respect to a part for which an alternative part is selected, order processing is performed only for the selected part; Page 6, Para 3, L15-18: the operator of the procurement computer confirms the estimated price and delivery date  from the order list and selects one if there are alternative parts  and confirms the order; Page 2, Para 3, L2-5:in the ordering network, a server computer including a parts procurement system, a procurement computer and a plurality of parts are provided; Para 5, L3-6: the parts 

10.2	As per Claim 9, it is rejected based on the same reasoning as Claim 1, supra.  Claim 9 is a method claims reciting the same limitations as Claim 1, as taught throughout by Katsuyoshi, Konishi, Yoshiyasu et al. and Japanese Inventor 2.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi, Konishi (Japanese Invention Application Publication JP 2017-102651 A, Published June 2017), in view of Yoshiyasu et al. (Japanese Patent JP 2002092349 A Published March 2002), and Japanese Inventor 2 (Japanese Patent JP 3873010 B2 Published January 2007), and further in view of Kosuke et al. (Japanese Patent JP 2006163843 A Published June 2006). 

11.1	As per claim 3, Katsuyoshi, Konishi, Yoshiyasu et al. and Japanese Inventor 2 teach the part procurement system according to claim 2. Yoshiyasu et al. teaches the control device extracts a past trend list (Page 3, Para 4, L1-3: in the parts sales system is provided an order history soring means storing the order  history of the purchaser and an order assist means providing an order history of the purchaser in response to a request; Para 5, L2: many purchaser re-purchase parts purchased in the past; L4-5: the order can be made with reference to the order history, so the purchaser can easily place an order) based on the past order record information about the parts similar to the part required by the customer or the past order record information about the parts ordered by the customer in the past, which are stored in the file server (Page 3, 

Katsuyoshi, Konishi, Yoshiyasu et al. and Japanese Inventor 2 do not expressly teach the control device decides priority order of the candidate parts based on priority in the past trend list. Kosuke et al. teaches the control device decides priority order of the candidate parts based on priority in the past trend list (Abstract, L4-6: if the customer designated parts are lower in priority of authorization status than an the alternative common parts, the alternative common parts are registered on an alternative proposal; Page 1, Para 3, L1-2: a component part data storage unit records part table data relating to the customer specified parts that constitute the product; L3-4: it records data related to priority for common parts having common characteristics; Page 17, Para 6, L4-7: if the priority of the qualification status of the customer specified part is lower than the qualification status of the substitute common part, the substitute common part is registered in the alternative proposal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katsuyoshi, Konishi, Yoshiyasu et al. and Japanese Inventor 2 with the teachings of Kosuke et al. that included the control device deciding priority order of the candidate parts based on priority in the past trend list, because that would allow data related to the alternative proposal to be generated based on the extracted data relating to the replaceable common part (Page 2, Para 1, L7-8). 

12.	Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi, Konishi (Japanese Invention Application Publication JP 2017-102651 A, Published June 2017), in view of Yoshiyasu et al. (Japanese Patent JP 2002092349 A Published March 2002), Japanese Inventor 2 (Japanese Patent JP 3873010 B2 Published January 2007) and Kosuke et al. (Japanese Patent JP 2006163843 A Published June 2006), and further in view of Japanese Inventor 1 (Japanese Patent JP 3794044 B2 Published July 2006). 

12.1	As per claim 4, Katsuyoshi, Konishi, Yoshiyasu et al., Japanese Inventor 2 and Kosuke et al. teach the part procurement system according to claim 3. Katsuyoshi, Konishi, Yoshiyasu et al., Japanese Inventor 2 and Kosuke et al. do not expressly teach that the control device performs plotting from the past trend list on a graph formed based on a desired priority to decide the priority. Japanese Inventor 1 teaches that the control device performs plotting from the past trend list on a graph formed (Page 5, Para 3, L13-14: the graph button is used for displaying cost in a graph), based on a desired priority to decide the priority (Page 5, Para 3, L15-16: displaying alternative parts having specification equivalent to the selected parts in the order of cost). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katsuyoshi, Konishi, Yoshiyasu et al., Japanese Inventor 2 and Kosuke et al. with the teachings of Japanese Inventor 1 that included the control device performing plotting from the past trend list on a graph formed based on a desired priority to decide the priority, because that would allow to perform an economic calculation or cost calculation to determine whether a product using the determined actual part satisfies the economic requirement (Page 2, Para 1, L8-10); and allow to 

Per claim 5: Japanese Inventor 1 teaches that the priority is selected from among a required price (Page 5, Para 3, L15-16: displaying alternative parts having specification equivalent to the selected parts in the order of cost), and a quality for the procured part (Page 5, Para 3, L15-16: displaying alternative parts having specification equivalent to the selected parts in the order of cost). Katsuyoshi, Konishi teaches that the priority is selected from among a required delivery deadline (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; Page 3, Para 5, L1-2: the schedule receiving unit receives schedule data tin which parts delivery time information transmitted by the procurement source computer is recorded). 

Per claim 8: Katsuyoshi, Konishi teaches wherein the requirements information (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; L8-9: receives an order instruction from the procurement source computer after transmitting the price of paras estimate information; Page 4, Para 4, L1-7: the order creation unit creates an order sheet for the parts procurement source to approve the order based on the estimate information and transmits it to the procurement source computer; the order sheet is sent to the procurement computer  by email; the user access the input screen) and a delivery deadline (Abstract, L5: receives a parts table data and delivery time information of parts to be procured; Page 3, Para 5, L1-2: the schedule receiving unit receives schedule data tin which parts delivery time Yoshiyasu et al. teaches a part number (Page 13, Para 6, L1: part number of the part). Japanese Inventor 2 teaches a quantity (Page 1, Para 1, L2-3: the CAD data created by the CAD system includes the parts constituting the product, the quantity and number of those parts). Kosuke et al. teaches a required price (Page 9, Para 2, L9: price specified for the part of the ordered part data). Japanese Inventor 1 teaches a quality for the procured part (Page 5, Para 3, L15-16: displaying alternative parts having specification equivalent to the selected parts in the order of cost).

13.	Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Katsuyoshi, Konishi (Japanese Invention Application Publication JP 2017-102651 A, Published June 2017), in view of Yoshiyasu et al. (Japanese Patent JP 2002092349 A Published March 2002), and Japanese Inventor 2 (Japanese Patent JP 3873010 B2 Published January 2007), and further in view of Koichi, Tanaka (Japanese Patent JP 2010231408 A Published October 2010). 

13.1	As per claim 6, Katsuyoshi, Konishi, Yoshiyasu et al. and Japanese Inventor 2 teach the part procurement system according to claim 1. Yoshiyasu et al. teaches the control device creates an usable candidate table (Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order candidates; Page 6, Para 5, L1-2: storing the order candidate of the purchaser who has performed the download of the CAD data; Page 7, Para 9, L1: the order candidate database stores information on parts that are likely to be ordered) from the CAD information (Abstract, L2-3: L5-6: a CAD database storing CAD data for every part and selecting means to provide CAD data in response to a requirement; Page 1, Para 2, L1-3: the parts sales system provides CAD  data based on information provided through communication means; Para 3, L2-5: the parts Katsuyoshi, Konishi teaches the control device creates an usable candidate table (Page 5, Para 2, L4-5: with respect to a part for which an alternative part is selected, order processing is performed only for the selected part; Page 6, Para 3, L15-18: the operator of the procurement computer confirms the estimated price and delivery date  from the order list and selects one if there are alternative parts  and confirms the order) from the BOM information (Page 5, Para 6, L11-13: the BOM data is recorded with part identification information, quantity and supplier code). Japanese Inventor 2 teaches the control device creates an usable candidate table from the part compatibility information that have been inputted (Page 1, Para 1, L1-3: a CAD  is used at the product design stage; the CAD data created by the CAD system includes the parts constituting the product, the quantity and number of those parts; Page 23, Para 5, L1-4: for each combination of materials, a table includes information indicating an allowable value of the combination ratio, ease of separation of the combination, compatibility of the combination and whether or not the combination is marketable). Katsuyoshi, Konishi teaches the control device adds stock information about (Page 3, Para 2, L1-3: The parts inventory database stores presence or absence of stock) and cost (Abstract, L5-6: acquires the price of parts for a recipient of the parts from database for each of the parts; L7-8: generates cost estimate information for he parts to bet transmitted to the procurement source computer).

Katsuyoshi, Konishi, Yoshiyasu et al. and Japanese Inventor 2 do not expressly teach the control device adds additional work information about, and read time (lead time) of the procured part to the usable candidate table. Koichi, Tanaka teaches the control device adds Katsuyoshi, Konishi, Yoshiyasu et al. and Japanese Inventor 2 with the teachings of Koichi, Tanaka that included the control device adding additional work information about, and read time (lead time) of the procured part to the usable candidate table, because that would allow the optimum part to be selected in consideration of the lead time required to obtain the replacement part of the memory (Page 1, Para 3, L1-2). 
Yoshiyasu et al. teaches the control device judges a candidate satisfying the requirements information from the usable candidate table (Page 4, Para 5, L4-5: the component sales system includes component information storage unit that stores the specification of the component as component information; Page 5, Para 5, L1-2: once the specification of the part is determined, the CAD data of the part can be downloaded).

Per claim 7: Japanese Inventor 2 teaches the control device creates a procured part compatibility table (Page 1, Para 1, L1-3: a CAD  is used at the product design stage; the CAD data created by the CAD system includes the parts constituting the product, the quantity and Yoshiyasu et al. teaches the control device creates a procured part according to a classification of the procured part (Page 11, Para 5, L1-2: the specification selection form has a content corresponding to the category of the selected component) and creates the usable candidate table (Page 4, Para 3, L2-3: all of the downloaded parts may be stored as order candidates; Page 6, Para 5, L1-2: storing the order candidate of the purchaser who has performed the download of the CAD data; Page 7, Para 9, L1: the order candidate database stores information on parts that are likely to be ordered).

Additional art considered

14.	The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to part procurement system.
1.	Kentaro, Taguchi, “Order placement/acceptance system”, Japanese Patent JP 2006251869 A, September 2006.

3.	Naoyuki, Sato, “Image searching apparatus, Image searching method and memory medium”, Chinese Patent CN 101373481 A, February 2009.
4.	Shingo et al, “Information processor and design support method”, Japanese Patent JP 2004094340 A, March 2004.

Conclusion

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	September 28, 2021